Citation Nr: 1535308	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to concurrent receipt of special separation benefits and VA service-connected compensation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 until July 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran received special separation benefits after he was discharged from service in the amount of $25,528.74.

2.  Subsequent to active service, the Veteran was awarded entitlement to VA compensation benefits.

3.  The RO subsequently recalculated the amount of special separation benefits to be recouped as $20,422.99, which was the original amount less withheld Federal income taxes withheld.


CONCLUSION OF LAW

The recoupment of special separation benefits by withholding disability compensation benefits in the adjusted amount of $20,422.99 was proper.  10 U.S.C.A. §§ 1174, 1212 (West 2014); 38 U.S.C.A. §§ 5107, 7104, 7104 (West 2014); 38 C.F.R. § 3.700(a)(5)(iii) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  

The law is dispositive of this issue and the notice provisions of the VCAA have no effect.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002), Sabonis v. Brown, 6 Vet. App. 426 (1994).  That is because no further notice or assistance to the Veteran would result in a different outcome because the facts make clear that recoupment is proper.  See Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  VA also has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2014); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.

Additionally, in light the August 2014 notice letter sent to the Veteran, and the subsequent issuance of a Supplemental Statement of the Case in September 2014, the Board further finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Recoupment

Section 1174 of Title 10, United States Code, directs that an award of VA compensation is subject to recoupment of an amount equal to the total amount of separation, severance, or readjustment benefits received.  See 10 U.S.C.A. § 1174(h)(2) (West 2014); 38 C.F.R. § 3.700(a)(5) (2014).  Initially, this recoupment was computed using pre-tax dollars (i.e., the total amount of benefits received).  The law was later amended to provide that where payment of separation pay was made after September 30, 1996, or payment of special separation benefits under 10 U.S.C. § 1174a was made on or after December 5, 1991, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(i), (iii).  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding.  38 C.F.R. § 3.700(a)(5)(iii).

VA's General Counsel has concluded that disability compensation should be offset to recoup the amount of special separation benefits (including disability severance) received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746 (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996).

The Veteran was separated from active service in July 1992.  His DD 214 indicates that he received special separation pay in the amount of $25,528.74.  

In a March 1993 rating decision, the RO granted service connection for left ear hearing loss, a perforated left eardrum, and a back disorder, all rated as noncompensable.  In a September 2008 rating decision, the RO increased the rating for the Veteran's back disability to 20 percent.  The rating decision was accompanied by notice that VA was withholding benefits through March 1, 2015, in order to equal to the amount of separation pay received ($25,528.74 gross) minus the amount of Federal income tax withheld (28 percent of $7,148.05), for a net total of $18,380.69.  In a November 2008 rating decision, the RO granted service connection for a skin disorder and increased the rating for the Veteran's tinnitus to 10 percent.  This decision was again accompanied by notice that VA was withholding benefits through March 1, 2012 to recoup the special separation pay.  

In May 2011, the Defense Finance and Accounting Service (DFAS) informed the RO that the Federal tax rate deducted from the gross amount of the Veteran's Special Separation Benefit should have been 20 percent, not 28 percent.  The eight percent difference represented State tax, not Federal tax.  As such, the amount of separation pay received ($25,528.74 gross) minus the amount of Federal income tax withheld (20 percent of $25,528.74, or $5,105.75) resulted in an actual net total of $20,422.99.  In a May 2011 letter, the VA informed the Veteran informed that the withholding of his benefit payments would continue until July 1, 2012 because the incorrect tax rate had been applied.  

As noted previously, the Veteran's DD 214 verifies that he received special separation benefits upon discharge from service in July 1992 in the amount of $25,528.74.  Thus, in accordance with the applicable regulation, because the Veteran was paid special separation benefits after December 5, 1991, VA must recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  38 C.F.R. § 3.700(a)(5)(iii).  The flat rate withholding for 1992 was 20 percent, 26 C.F.R. § 31.3402(g)-1(a)(7)(iii) (2014), which results in the computed after-Federal tax amount of $20,422.99.  Accordingly, the Board finds that recoupment of the payment of special separation benefits in the amount $20,422.99 from the Veteran's VA disability benefits is proper and required by law.  10 U.S.C.A. § 1174(h)(2) (West 2014); 38 C.F.R. § 3.700(a)(5) (2014); see also Sabonis, supra.

The Board notes that legislation has been enacted to allow certain Veterans to receive some measure of concurrent payments for both their retired military pay and their VA disability compensation.  The two programs are known as Combat Related Special Compensation (CRSC) and Concurrent Retirement and Disability Payment (CRDP). However, neither of these programs benefits the Veteran in this case, as the Veteran did not complete 20 years of creditable service.

The Veteran has argued that the eight percent portion of his separation pay that he had to pay for State taxes should not be subject to recoupment, as he never saw the money.  The Board is sympathetic to the Veteran's argument, but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].").  The laws and regulations regarding recoupment do not provide a provision for an offset of State taxes.  Under the law, VA is required to recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  See 38 C.F.R. § 3.700(a)(5) (citing 10 U.S.C.A. §§ 1174 and 1174a as statutory authority); see also VAOGCPREC 14-92 (discussing legislative history of 10 U.S.C.A. § 1174(h)(2) and 38 C.F.R. § 3.700(a)(5), and noting that the "effect" of subsection 3.700(a)(5) of the regulation was to "prevent duplication of payments of compensation and military separation and readjustment pay") (quoting 52 Fed. Reg. 27339 (July 21, 1987))).  Put another way, the regulation merely requires offsetting VA's own benefits payments by the amount of compensation received from the service department in order to prevent "duplication of payments," as required by law.  Accordingly, the Veteran's challenge of the recoupment must be denied as a matter of law.  See Sabonis, supra.  Because the law, rather than the facts, is dispositive of the outcome of this appeal, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Recoupment of separation pay was proper and the appeal is denied.




____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


